Citation Nr: 1618412	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

This matter was previously before the Board in March 2015 at which time it was remanded for additional development.  It is now returned to the Board.  


FINDING OF FACT

The Veteran's current bilateral hearing loss did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  Pursuant to the March 2015 Board instructions, the Veteran's updated VA treatment records from the Fargo VAMC have been associated with the claims file.  In addition, VA afforded the Veteran a VA audiological evaluation in July 2009, and pursuant to the March 2015 Board remand, obtained an expert opinion concerning the Veteran's hearing loss in April 2015.  The Board finds that, collectively, these medical reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the VA examiner reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, rendered an appropriate diagnosis and provided opinions consistent with the remainder of the evidence of record.  More importantly, the April 2015 medical opinion addressed the questions listed in the March 2015 Board remand directives.  Accordingly, the requirements of the March 2015 Board Remands were ultimately accomplished by way of these examination reports.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Merits

The Veteran contends that he developed bilateral hearing loss due to his exposure to acoustic trauma while serving in the military.  Specifically, he contends that he had exposure to extreme noises and sounds while serving as a construction machine operator in service, and from hazardous noise such as mortar round explosions and gunfire during his tour of duty in the Republic of Vietnam.  In considering the evidence of record, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Sensorineural hearing loss may be presumed to have been incurred in service if it manifests to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The Board notes that the Veteran's military occupational specialty (MOS) was that of Construction Machine Operator.  His records also reflect that he served in the Republic of Vietnam from March 1967 to March 1968.  In numerous statements submitted to the Board, the Veteran reported to have had exposure to extreme noises and sounds while operating heavy equipment in a construction battalion.  He also described being exposed to military gunfire and mortar round explosions while serving in Vietnam.  Statements submitted by the Veteran's former fellow servicemen further support his assertion that he had exposure to loud noises due to the nature of his service in Vietnam.  In one lay statement, the Veteran's former serviceman, O.C., recalled that the base camp he and the Veteran had been stationed at in Vietnam was attacked by mortars an average of two or three times a week.  O.C. also recalled being exposed to 122 mm rocket attacks along with mortar attacks, and described these attacks as very loud as well.  The Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  

The July 2009 VA examination reflects that the Veteran was diagnosed with bilateral sensorineural hearing loss.  This diagnosis satisfies the first element of a service connect claim.  

The Veteran's service treatment records are negative for any complaints of, or treatment for, hearing loss.  At the December 1965 enlistment examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and on the authorized audiological evaluation pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
10(20)
XXXX
10(15)
LEFT
10(25)
10(20)
10(20)
XXXX
10(15)

(The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below.).  

The remainder of the Veteran's service treatment records is negative for any notations or reports of hearing problems.  At the December 1968 separation examination, the clinical evaluation of the ears and drums was shown to be normal, and on the authorized audiological evaluation pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
XXXX
10
LEFT
0
5
5
XXXX
0

In comparing the Veteran's audiometric findings at his enlistment and separation examinations, there do not appear to be any puretone threshold shifts reflective of a worsening in the Veteran's hearing acuity.  Indeed, the Veteran's auditory thresholds appear to have improved in the frequencies 500 and 2000 Hertz, and there was no indication on the separation examination report that the Veteran had hearing loss.  In addition, the Veteran had a hearing loss profile of 'H1' at the time of his separation examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

Although the Veteran did report a history of ear, nose and throat trouble in his December 12, 1968 medical history report, there is no indication that this notation was in reference to hearing problems.  Rather, he indicated on that report that he had never had hearing loss.  Moreover, in a report of medical history dated in February 1969, the Veteran crossed out the notation of ear, nose and throat trouble and indicted that he had never has such.  He again indicated that he had never had hearing loss.  
The Veteran was afforded a VA audiological examination in July 2009, at which time, he provided his military and medical history, and specifically described a history of noise exposure from weapons fire and from the bulldozers and heavy equipment he worked with and around while serving in the military.  The Veteran also reported a history of occupational and recreational noise exposure from construction sounds, driving trucks, deer hunting, and motorcycle riding post-service.  According to the Veteran, he first noticed hearing problems "quite a few years ago."  Measured puretone values at 500, 1000, 2000, 3000, and 4000 Hertz were shown to be 20, 20, 40, 50 and 50 decibels (dB), respectively, for the left ear, and 20, 25, 45, 55 and 50 dB, respectively, for the right ear.  These audiometric findings establish that the Veteran has a current bilateral hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385 (2015).  

The VA audiologist diagnosed the Veteran with having moderate to moderately severe sensorineural hearing loss in the right ear, and mild to moderate sensorineural hearing loss in the left ear.  According to the VA examiner, it is not likely that the Veteran's hearing loss is the result of military noise exposure.  In reaching this determination, the examiner noted that the Veteran had a history of post-military noise exposure.   The examiner also noted that the Veteran's hearing thresholds were within normal limits on both the enlistment and discharge audiograms, and there was no significant decrease in thresholds from enlistment to discharge.  

Pursuant to the March 2015 Board remand, the Veteran's claims file was referred to the same VA examiner for a more adequate explanation that took into consideration the Veteran's statements related to the nature of the in-service hearing loss he experienced as well as the various buddy statements submitted in support of the claim.  In an April 2015 medical opinion, the same VA audiologist reviewed the Veteran's claims file, and took into consideration the Veteran's reported history of military noise exposure while working as part of a construction division as a truck driver, as well as his exposure to noise from other pieces of heavy equipment and weapons fire.  The VA audiologist also acknowledged the lay statements submitted by the Veteran's former fellow servicemen in support of his claim, and noted that in addition to his military noise exposure, the Veteran had a history of occupational noise exposure post-service while performing construction work and driving a truck.  After reviewing the claims file, to include the service treatment records, once again, the examiner determined that "[g]iven objective evidence of hearing thresholds within normal limits at discharge with no significant shifts in hearing thresholds during military service, it is less than likely that any current hearing loss is the result of the Veteran's military noise exposure."  

The Board finds that the preponderance of evidence weighs against the claim of service connection for hearing loss.  At the outset, there is no evidence that the Veteran's hearing loss manifested itself to a degree of disability of 10 percent or more within a year of his discharge from service in 1968.  The one-year presumption for sensorineural hearing loss under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  The audiometric findings at the Veteran's separation were negative for objective evidence of hearing problems, and the Veteran did not indicate noticeable hearing loss in service.  

Regarding entitlement to service connection on a direct basis, the Board finds the July 2009 and April 2015 VA medical opinions to be the most probative evidence of record as to whether the Veteran's current hearing loss disability is related to his active service.  The examiner's rationale is logical, well-reasoned, and thorough, and took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the Veteran's historical accounts regarding his military history.  Her opinion that the Veteran's current hearing loss was not caused by his active service is consistent with the many years, in this case 41 years, between when his active service ended and the March 2009 claim which was the first evidence of record reflecting his complaints of hearing loss.  Further, the VA audiologist's opinion has not been contradicted by any other medical evidence of record.  

The Board acknowledges that the Veteran was exposed to acoustic trauma in service, and has considered the Veteran's opinion that his current hearing loss is due to his in-service noise exposure.  While it is common knowledge that exposure to loud noise can cause hearing loss, he had both in service and post service noise exposure.  Although the Veteran has reported minimal noise exposure post service, in light of the fact that he denied experiencing any hearing loss during service, had normal hearing at his separation from service, reported to his July 2009 VA examiner that he first noticed his hearing loss a few years prior, and given that there is no evidence of hearing loss prior to 2009, the Board affords his opinion as to the cause of his hearing loss very little weight.  

Thus, although the Veteran believes that his hearing loss is due to noise exposure in service, the Board finds more probative the VA audiological opinions, as those opinions were rendered by a medical professional who has experience and training in determining, in a given case, whether exposure to noise in service caused a later occurring hearing loss.  

It has not been ignored that there is evidence that some of the noise exposure resulted from enemy mortar fire.  The Board has considered Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  In that case, the Veteran asserted that he had experienced hearing loss during service due to the firing of a mortar.  Id. at 990.  The Federal Circuit determined that the combat presumption under 38 U.S.C.A. § 1154(b) applied to the hearing loss experienced during combat service, not merely the exposure to acoustic trauma.  Id. at 999-1000.  In the case presently before the Board, the Veteran does not contend that he experienced hearing loss during service and therefore Reeves is inapplicable.  

In summary, the preponderance of evidence is against a finding that the Veteran's bilateral hearing loss disability had onset during or was caused by his active service. Therefore his appeal must be denied.  There is no reasonable doubt to be resolved in 




(CONTINUED ON NEXT PAGE)




this case.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


